Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered October 29, 1999, convicting defendant, upon his plea of guilty, of criminal possession of stolen property in the fourth degree, and sentencing him to a term of IV2 to 3 years, unanimously affirmed.
After affording defendant sufficient opportunity to be heard, the court properly exercised its discretion in denying his motion to withdraw his guilty plea. The record reveals that defendant’s plea was made knowingly, intelligently, and voluntarily, and that defendant’s conclusory claim of innocence with respect to the element of intent to benefit himself was contradicted by the statements he made during the thorough plea allocution. Concur — Rosenberger, J. P., Andrias, Wallach, Lerner and Buckley, JJ.